PER CURIAM.
Granted. The judgment of the court of appeal is vacated and defendant’s conviction for DWI, first offense, is reinstated. The trial judge acted rationally when he concluded that the state proved beyond a reasonable doubt that defendant operated a vehicle while intoxicated based on the videotape depicting her compromised condition and testimony that she admitted consuming Lorcet and Soma within the previous 24 hours. The court was entitled to, and did, take judicial notice that hydro-codone, a Schedule II controlled dangerous substance, is among the active ingredients in Lorcet, R.S. 40:964; La.C.E. art. 201.
CALOGERO, C.J., and KIMBALL and JOHNSON, JJ., would grant and docket.